DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-15 in the reply filed on February 16th, 2021 is acknowledged.  It has been noted that claims 2-10 have been canceled, claims 1 and 16-20 are non-elected, and that claims 21-29 have been added.
Claims 1 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 16th, 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “486” in Fig 4 has been used to designate both “auxiliary loads” and “energy storage signals”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para 0009, “electric generator rotational driven” should read -- electric generator rotationally driven --.
  In para 0023, it is unclear what “rudimentary bang-bang” is.
In para 0025, “for example. The variable energy” should read -- for example, the variable energy --.
In para 0025, “the variable sink 238” should read -- the variable sink 208 --.
In para 0031, there are two occurrences of “the propulsor motor 206”.  This should read -- the propulsor motor 306 -- to stay consistent with the reference number used in the rest of the paragraph.  
In para 0044, “the energy storage 464” should read -- the energy storage 448 --.
 In para 0049, “the gas turbine engine 202” should read -- the gas turbine engine 402-- to stay consistent with the reference number used in the rest of the paragraph.  
Appropriate correction is required.
Claim Objections
Claims 11, 23, 24, and 29 are objected to because of the following informalities:  
In claim 11, line 4 “electrical generator rotational driven” should read -- electrical generator rotationally driven --.
In claim 23, lines 3-4 “an efficiency of the electric adapter controllable by the controller” should read -- wherein an efficiency of the electric adapter is controllable by the controller --.
In claim 24, line 4 “power by energy sink” should read -- power by the energy sink--.
In claim 29, line 1 “wherein electric generator” should read -- wherein the electric generator --.
Appropriate correction is required.
Claim Interpretation
The examiner interprets the term “energy sink” throughout the claims to be similar to that of a heat sink, wherein it is a device where its full or partial purpose is consuming, absorbing, or storing energy or heat.  
In claim 12, the examiner interprets “least two of an electric converter, an electric energy storage device, a motor thrust control, or a resistive load” to include either at least two different components both being present, or at least two of the same component being present.  For example, an electric converter and an energy storage device being present or two energy storage devices would both be within scope of this limitation.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14, 21-23, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajashekara et al. (US 2015/0367950; hereinafter Rajashekara) in view of Lee et al. (US 2018/0043896 hereinafter Lee).
In regards to claim 11, Rajashekara teaches of a system (Fig 1) comprising: 
a controller configured to monitor a status of a fuel system supplying fuel to a gas turbine engine (Para 0003, 0032-0033; where some of the sensors can measure the status of a fuel system); 
an electric generator rotational driven with the gas turbine engine to output electric power, the electric power supplied to a propulsor motor of an aircraft (Para 0025, 0028, Fig 1, Parts 130, 164, 132); and 

However, Rajashekara does not specifically teach that the controller selectively consumes electric power by the electric generator in response to an absence of modulation in fuel supplied, by the fuel system, to the gas turbine engine.  
Lee, in the same field of endeavor, teaches that the controller selectively consumes electric power by the electric generator in response to an absence of modulation in fuel supplied, by the fuel system, to the [engine] (Para 0044, 0299, 0176, 0410; where stepping off of an accelerator pedal would lead to an absence in the modulation of fuel).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the energy sink controlled by the controller to selectively consume power output by the electric generator, as taught by Rajashekara, to include consuming electric power in response to an absences in fuel modulation, as taught by Lee, in order to allow the system to store unneeded kinetic energy that can be reused or stored later (Lee 0044).
In regards to claim 12, 
In regards to claim 13, Rajashekara in view of Lee teaches of the system of claim 11, wherein the controller is configured to manage a rotational speed of the gas turbine engine and a reduction in the electric power supplied to the propulsor motor by diversion from the propulsor motor to the energy sink of at least some of the electric power output by the electric generator (Rajashekara Para 0034-0035, 0025).
In regards to claim 14, Rajashekara in view of Lee teaches of the system of claim 11, wherein the controller is further configured to receive the reduction in the demand signal indicative of a reduction in load of the propulsor motor (Rajashekara Para 0036, 0029 lines 1-18), determine that a corresponding modulation in fuel supplied to the gas turbine engine is absent (Lee Para 0044, 0299, 0410, 0257; where stepping off of an accelerator pedal would lead to an absence in the modulation of fuel), and divert a magnitude of the electric power output by the electric generator to the energy sink, the magnitude being equivalent to the reduction in load of the propulsor motor (Rajashekara Para 0029, 0042 – 0043; where the determination of the engine input based on the currently desired thrust can be made to be equivalent to the magnitude of the electrical power being diverted to the electric generator of the energy sink).
The motivation of combining Rajashekara and Lee is the same as that recited in claim 11 above.  
In regards to claim 21, Rajashekara in view of Lee teaches of the system of claim 11, wherein the propulsor motor rotates a propulsor to provide thrust and/or lift to an aircraft, and the electric power output by the electric generator is supplied to the propulsor motor to rotate the propulsor to provide thrust and/or lift of the aircraft (Rajashekara Para 0028, Fig 1).
In regards to claim 22, Rajashekara in view of Lee teaches of the system of claim 11, wherein the energy sink is dynamically controlled by the controller to increase a magnitude of 
In regards to claim 23, Rajashekara in view of Lee teaches of the system of claim 22, further comprising an electric adapter configured to supply electric power for the propulsor motor, an efficiency of the electric adapter controllable by the controller to increase a magnitude of rotational energy of the gas turbine engine absorbed by at least one of the electric adapter or the propulsor motor (Rajashekara, Para 0025; where power converter is the same as an electric adapter in this context; Para 0036).
In regards to claim 26, Rajashekara in view of Lee teaches of the system of claim 11, wherein the energy sink comprises a variable mechanical energy sink (Rajashekara, Para 0048, where the pitch angle can be adjusted to act as a mechanical energy sink) and a variable electrical energy sink each independently controllable by the controller to selectively consume electric power output by the electric generator (Rajashekara, Fig 1 part 160, Para 0026, 0058).
In regards to claim 27, Rajashekara in view of Lee teaches of the system of claim 26, wherein the variable mechanical energy sink comprises a propulsor pitch control of a propulsor driven by the propulsor motor (Rajashekara, Para 0048), and the variable electrical energy sink comprises an electric adaptor for conversion of electric power between alternating current (AC) and direct current (DC) (Rajashekara, Para 0025, 0027).
In regards to claim 28, Rajashekara in view of Lee teaches of the system of claim 26, wherein the propulsor motor comprises a plurality of propulsor motors providing propulsion for the aircraft (Rajashekara, Para 0024 lines 1-4, Para 0005), and the controller is configured to selectively operate some of the plurality of propulsor motors in reverse to contribute to the .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajashekara in view of Lee, further in view of Casado-Montero et al. (US 2018/0346132; hereinafter Casado-Montero).
In regards to claim 29, Rajashekara in view of Lee teaches of the system of claim 11, wherein electric generator and the energy sink are included in a variable load of the aircraft, the variable load further comprising [other systems on the aircraft], each being selectively energizable by the controller to dynamically control a magnitude of the variable load (Rajashekara, Para 0031, 0022, 0045).
However, Rajashekara in view of Lee does not specifically teach that the variable load systems can further comprise of an aircraft de-icing system and an environmental conditioning system.  
Casado-Montero, in the same field of endeavor, teaches that variable load systems can further comprise of an aircraft de-icing system and an environmental conditioning system (Para 0004, 0017; where the auxiliary power unit (APU) can be substituted by the energy storage system).  
.
Claims 15, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajashekara in view of Lee, further in view of Hon et al. (US 2017/0342908; hereinafter Hon).
In regards to claim 15, Rajashekara in view of Lee teaches of the system of claim 11.  
However, Rajashekara in view of Lee does not teach that the controller is further configured to increase counter-torque on the gas turbine engine to manage gas turbine engine speed by increasing an energy demand from the electric generator.
Hon, in the same field of endeavor, teaches that the controller is further configured to increase counter-torque on the gas turbine engine to manage gas turbine engine speed by increasing an energy demand from the electric generator (Para 0026, 0052; where the auxiliary power unit (APU) and starter motor can be replaced by the generator taught in Rajashekara in view of Lee, as increasing the counter-torque would result in increased energy demand from the electric generator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric generator, as taught by Rajashekara in view of Lee, to include increasing a counter-torque on the gas turbine engine to manage gas turbine engine speed by increasing an energy demand from the electric generator, as taught by Hon, in order to allow for the rotation speed of the turbine engine to be controlled in a precise 
In regards to claim 24, Rajashekara in view of Lee, further in view of Hon, teaches of the system of claim 11, wherein the absence in modulation of the fuel being supplied represents a fixed power output setting of the gas turbine engine (Lee Para 0044, 0299, 0176, 0410; where the absence in the modulation of the fuel being supplied can be considered as a fixed power output setting), and a rotational speed of the gas turbine engine is adjusted by the controller by increasing or decreasing consumption of electric power by energy sink, the propulsor motor, or the combination to slow or speed up the rotational speed of the gas turbine engine (Hon Para 0026, 0052; where the APU and starter motor can be powered by the energy storage in the energy sink, and the counter-torque speeds up or slows down the rotation speed of the gas turbine engine).
The motivation of combining Rajashekara, Lee, and Hon is the same as that recited in claim 15 above.  
In regards to claim 25, Rajashekara in view of Lee, further in view of Hon, teaches of the system of claim 11, wherein the energy sink is variably controlled by the controller to increase or decrease a rotational speed of the gas turbine engine by controlling the energy sink to selectively consume electric power output by the electric generator (Hon Para 0026, 0052; where the APU and starter motor can be powered by the energy storage in the energy sink, and the counter-torque increases or decreases the rotation speed of the gas turbine engine).
The motivation of combining Rajashekara, Lee, and Hon is the same as that recited in claim 15 above.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trawick (US 2020/0131995) teaches a generator that extracts power from an engine, and a controller that distributes the electrical power to an electrical load, storage system, or propulsor.
Noderer (US 10476417) teaches of a system to control a gas turbine operating at a constant speed set point and outputting torque to a generator.  
Himmelmann (US 2017/0291712) teaches of a hybrid electric propulsion system, with a gas turbine engine coupled to an electric machine that produces AC electric power. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/4/2021